Citation Nr: 1209856	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  04-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Stephen F. Armbruster, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.

A Travel Board hearing was held in August 2005 with the Veteran in New Orleans, Louisiana, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was subsequently remanded for additional development in July 2007, and now returns to the Board for further appellate review.

The issue of entitlement to service connection for COPD and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect a currently diagnosed skin disability.

2.  The competent medical evidence does not reflect a currently diagnosed memory loss disability.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).

2.  Memory loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  Attempts to obtain the Veteran's Social Security Administration (SSA) records were unsuccessful, as those records were destroyed.  See February 2010 SSA reply.  

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions regarding the etiology of the Veteran's claimed conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Skin Condition

Service treatment records are negative for any complaints, treatment, or diagnoses related to a skin condition.  The Veteran underwent an enlistment examination in October 1958.  No relevant abnormalities were noted.  A January 1962 separation examination also yielded no findings, though the Veteran reported a history of boils.

The Veteran testified at a Travel Board hearing in August 2005.  He stated that he was stationed at the Dugway Proving Ground in Utah.  His duties exposed him to sarin gas.  About 25 years earlier, he started experiencing rashes and feeling pain and irritation all over his body.  He had previously been told he had scabies.  

The Board notes that VA and private treatment records associated with the file do not contain any significant findings with respect to a skin condition.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported previously experiencing pain all over, including from his skin.  He also stated that he used to see his skin move.  He continued to have chronic pain, but denied many other complaints, including complaints of a skin disorder.  On examination, no significant skin findings were noted.  The Veteran was diagnosed with chronic pain.

Based on the evidence of record, the Board finds that service connection for a skin condition is not warranted.  Although the Veteran reported a history of boils during his separation examination, service treatment records contain no complaints or diagnoses of a skin condition.  Moreover, there is no competent evidence of a currently diagnosed skin condition.  As noted above, the available treatment records do not including any significant findings related to the skin, and no skin disorder was diagnosed during the Veteran's July 2010 VA examination.  

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a nonprecedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service skin disorders.  While the Veteran is certainly competent to report observable skin rashes, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his skin disorder is the result of exposure to sarin gas in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his skin disorders and in-service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As there is no competent evidence of a current skin condition, service connection for a skin disorder is not warranted.

2.  Memory Loss

The Veteran was treated in service for anxiety and referred for a psychiatric consult in September 1961.  However, service treatment records are negative for any complaints, treatment, or diagnoses related to memory loss.  The Veteran underwent an enlistment examination in October 1958.  No relevant abnormalities were noted.  A January 1962 separation examination also yielded no findings, and the Veteran specifically denied a history of any amnesia or memory loss.

The Veteran testified at a Travel Board hearing in August 2005.  He stated that he was very forgetful, and he attributed this to his sarin gas exposure in service.  

VA and private treatment records associated with the claims file do not document any complaints or treatment for memory loss.

The Veteran was afforded a VA examination in July 2010.  He reported a history of exposure to sarin gas and carbon monoxide in service.  He also relayed a history of his childhood, marital and family relationships, and legal issues.  He reported having difficulty at times trying to remember things and he became nervous if he tried too hard.  He had learned not to worry about it and the thing he was trying to remember would usually come to him.  On examination, the Veteran demonstrated a detailed memory for events, names of individuals, and the exact content of conversations that took place around the time of the suspected chemical exposure, as well as subsequent events.  The Veteran was able to name the current and recent presidents, though he required a clue for Clinton, as well as the current governor, the current mayor, and the name of the failed oil rig involved in a recent spill.  Based on a review of the claims file, a history provided by the Veteran, an examination, and objective neuropsychiatric testing, the examiner concluded that the Veteran had no consistent memory deficits.  He performed lower than expected on a couple of measures.  However, due to general physical complaints, the testing was extended over three days which likely helped to account for the variance.  Overall, his test performance was in the lower portion of the average range, a finding not inconsistent with his limited education.  The examiner did note that the Veteran had chronic COPD, which can have adverse effects on memory, particularly in older individuals.  The Veteran was diagnosed with a somatoform disorder.

Based on the evidence of record, the Board finds that service connection for memory loss is not warranted.  As noted above, service treatment records do not document any findings of memory loss in service, and the Veteran denied a history of memory loss during his January 1962 separation examination.  Moreover, the July 2010 VA examination found that the Veteran had no consistent memory deficits.  

As noted above, in the absence of a current disability, service connection is not warranted.  See Rabideau, supra.  

The Board has considered the Veteran's own statements made in support of his claim.  However, as noted earlier, while he is competent to report symptoms of impaired memory, he is not competent to diagnose a memory-related disorder or render an opinion as to the etiology of any memory impairment.  See Espiritu, supra.  Therefore, service connection for memory loss is not warranted.


ORDER

Service connection for a skin disability is denied.

Service connection for memory loss is denied.


REMAND

With respect to the remaining claims, the Board finds that additional development is necessary.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in July 2010 for his arthritis claim.  The examiner reviewed the claims file and noted that there were no cervical or lumbar spine complaints in service, and ultimately concluded that the Veteran had degenerative disease of the cervical and lumbar spines that was age-appropriate.  However, review of the Veteran's service treatment records indicates that he was seen in January 1962 for pain and soreness in the left flank posteriorly.  He stated that this soreness had persisted for 2 months after he had strained his back.  As these findings were not addressed by the examiner, a supplemental opinion is warranted.

Similarly, a VA opinion was obtained in June 2011 to determine the etiology of the Veteran's COPD.  The examiner reviewed the claims file and available literature regarding sarin gas, and concluded that the Veteran's COPD was the result of his extensive smoking history.  However, service treatment records show the Veteran sustained carbon monoxide poisoning in November 1959 as well.  As this incident was not addressed by the examiner, a supplemental opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who performed the July 2010 spine examination for a supplemental opinion.  The examiner must review the claims file, specifically the January 1962 report of flank pain and soreness, and address whether it is at least as likely as not that the Veteran's current degenerative disease of the cervical and lumbar spines is etiologically related to a history of back strain and soreness documented in January 1962.
	
If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue.  A rationale for all opinions expressed must be provided.

The term "at least as likely as not" used above does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who provided the June 2011 COPD opinion for a supplemental opinion.  The examiner must address whether it is at least as likely as not that the Veteran's current COPD is etiologically related to carbon monoxide poisoning documented in November 1959.
	
If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue.  A rationale for all opinions expressed must be provided.

The term "at least as likely as not" used above does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


